CHARLES A. LUCKIE, Circuit Judge.
This cause coming on to be heard and plaintiff having amended his complaint by attaching the original contract sued on and such original contract containing this provision—
“Par. 5. The Telephone Company’s liability on account of errors in or omissions of such advertising shall in no event exceed the amount of charges for the advertising which was omitted or in which the error occurred in the then current directory issue.”
And this suit claiming damages because of an alleged error in defendant’s telephone directory covered by said contract.
And the parties having stipulated that pursuant to said paragraphs and prior to the institution of suit, defendant had adjusted plaintiff’s bill to give him credit for the amount of charges for the advertising in which the error occurred in the telephone directory involved;
*160And the courts having uniformly held that this limitation of liability provision is valid (see Neering v. Southern Bell, 169 Fed. Supp. 133, a decision of the United States District Court for the Southern District of. Florida at Jacksonville and the authorities therein cited; Baird v. Chesapeake & Potomac Telephone Company, 117 Atl. 2d 873; and order of dismissal entered in an identical case by this court on July 10, 1959, in Houghton v. Southern Bell, Case No. 59-806-L) upon consideration, it is considered, ordered and adjudged the above entitled case be and the same is hereby dismissed with prejudice.